Title: James Gibbon to Thomas Jefferson, 24 September 1810
From: Gibbon, James
To: Jefferson, Thomas


          
            Sir
            Richmond Viga Sepr 24. 1810
          
            I have the pleasure to advise you, that ⅌ the Schr Greyhound, there has arriv’d at this port 114 merino Sheep— Two of which, Mr Jarvis the american Consul, has derected to my care for you / these are Ewes and are disignated in his letter, as the “Paular & Aguirres,” but derects those to be selected from ye whole—
          Having no knowledge that will warrant my doing this myself, I have resorted to Mr Geo. Jefferson, who agrees with me that the choice had best be suspended, a few days at least, as some have died since their landing and the longer they may remain with the rams—the greater will be ye chance of lambs of the orriginall & genuine stock which they are represented to be beside that there can be no immediate oppt of conveying them to you from ye want of water in the river—Perhaps Sir you may also consider them of importance enough to send specially for them—In any case I shall have evry possible care taken of them & if you think proper to give any particular derections, they shall be attended to
          
            I have the honor to be very respy Yo Mo Ob
            
 J Gibbon
          
        